Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2921068 Piszczyk et al. in view of JP 2007-191628 Kuwamura et al.,  the supplied machine English translation is referenced below unless otherwise noted, and CN 106608989 Yu et al., the supplied machine English translation is referenced below.

The graphene of the instant claims is taken as including oxidized graphenes in view the applicant’s inclusion of oxidized graphenes as graphenes in the “Background” section of the instant specification.  Note the instant specification, page 2, lines 22-25 and page 4, lines 19-22. 

Regarding claims 1 and 3:

Piszczyk discloses dispersing their graphene in their polyol or their oligomeric components which includes the oligomers used to make their prepolymers.  See Piszczyk, the abstract and paragraph [0017].  Piszczyk discloses their polyols as being polyetherols, polyesterol, oligoetherols, and/or oligoestrols at paragraph [0018].  These polyols encompass those of the instantly claimed Formula (I).  Piszczyk does not disclose the polyols of the instantly claimed Formula (I).  

Kuwamura discloses using aromatic diester polyethylene oxide diol to obtain heat resistant, moisture permeable polyurethane.  See Kuwamura, the abstract and paragraph [0001].  Kuwamura, paragraphs [0016], [0025], and [0026], teaches the effect of oxyethylene groups and their relative amounts on moisture permeability and thermoformability.  Kuwamura, paragraphs [0028] and [0068], discloses using aromatic polyol or aromatic polycarboxylic acid initiated polyalkylene oxide polyol in amounts of 10% by mass or more of the total polyurethane mass to obtain the moisture permeability and heat resistance of paragraph [0026].  Kuwamura, paragraph [0069], discloses a preference for using bis(2-hydroxyethyl) terephthalate, i.e. BHET, as the initiator.  This is the core moiety of the instantly claimed Formula (I).  Kuwamura, paragraph [0070], discloses a preference for ethylene oxide as the alkylene oxide used in their polyols.  Initiation of  preferred ethylene oxide polymerization with the preferred bis(2-hydroxyethyl) terephthalate necessarily gives molecules falling within the scope of the instantly claimed Formula (I).  Kuwamura, paragraph [0073] discloses the hydroxyl number of their polyoxyalkylene polyols as 13-220 mg KOH/g and preferably 28-120 mg KOH/g.  Mn = (56.1 g KOH/mole * 1000mg/g * number of OH groups per molecule)/ OH number (mg KOH/g polymer).  This is a basic algebraic rearrangement of the mathematical definition of hydroxyl number.  The broad hydroxyl number range gives a molecular weight range of 510-8630 g/mole of the bis(2-hydroxyethyl) terephthalate initiated ethylene oxide polyol.  The preferred hydroxyl number range gives a molecular weight range of 935-4007 g/mole of the bis(2-hydroxyethyl) terephthalate initiated ethylene oxide polyol.  The lower portions of these ranges give the instantly claimed Formula (I) which has molecular weights of 342-2014.

Yu, page 8, lines 11-21 discloses the fact that the benzene ring of their preferred dispersants gives π-π bonding with graphene.  See Yu, page 8, particularly lines 17-19.  This π-π bonding with graphene is taught to prevent mutual attraction and aggregation of the graphene sheet layers which improves dispersibility and stability of the dispersed graphene.  See Yu, page 8, lines 19-20.

The prior art does not specify the dispersion of the instant claim 1.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the polyol of the instantly claimed Formula (I) as the polyol of Piszczyk because Piszczyk discloses the use of polyether polyols or polyester polyols or oligomeric forms thereof as the polyols in which their graphenes may be dispersed, Kuwamura discloses the use of polyols, including those of the instantly claimed Formula (I), in polyurethanes to give improved moisture permeability and heat resistance, the lower molecular weight polyols of Kuwamura would have been expected to give lower viscosities based on the relationship between molecular weight and viscosity evidenced by the definition of “viscosity average molecular weight”, Yu shows dispersants having aromatic rings to π-π bond to graphene sheets to keep them from aggregating, and making the graphene dispersions of Piszczyk with the polyol of Kuwamura that falls within the scope of the instantly claimed Formula (I) would have been expected to give more stably dispersed graphenes because the aromatic polyols would have been expected to π-π bond to the graphene sheets and thereby keep them from aggregating so as to give more stable graphene dispersions, as discussed by Yu, and these graphene dispersions would have been expected to improve the heat resistance and moisture permeability of Piszczyk’s polyurethanes while improving the benefits obtained in Piszczyk’s polyurethanes because the graphenes therein would be better dispersed because they are not aggregated.

The instant claim 3 further describes the option of claim 1 in which epoxidized vegetable oils are used but does not require that option to be chosen.  The instant claim 3 is therefore encompassed by the above rejection of claim 1 because claim 3 does not require the epoxidized vegetable oil further described in claim 3 to be chosen.

Regarding claim 2:

Piszczyk, paragraphs [0015] and [0016], discloses amounts of graphene, noting the nanofiller amounts, and amounts of the polyetherols or polyestrols which include the amounts of the instant claim 2.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the amounts of graphene of the instant claim 2 in the above discussed graphene dispersion of Piszczyk in view of Kuwamura and Yu because such amounts are encompassed by Piszczyk and would have been expected to give only predictable results to the dispersions containing them and to the polyurethanes made with the dispersions.


Regarding claim 5:

It is noted that graphene is formed by various modifications of graphene, including its exfoliation.  Some of the various modifications involved in producing graphene are discussed in the instant specification in the “Background” section.  Addition of the instantly claimed polyol of Formula (I) modifies the graphene in the formation of the π-π bond to the graphene sheets.  It is therefore taken that the instant claim 5 intends to exclude those modifications not typically used to make the graphene initially but includes those modifications required to make graphene and the addition of the instantly claimed Formula (I).  Based on this claim interpretation, the graphene of Piszczyk falls within the scope of the instant claim 5 and the instant claim 5 is obvious for the same reasons that are applied to the instant claim 1 above.

Regarding claims 6-9 and 11:

The prior art does not disclose the method of the instant claim 6.

It would have been obvious to make the dispersion discussed in the above rejection of claim 1 by the method of the instant claim 6 because mixing the above discussed graphene with the polyether polyol of Kuwamura discussed above by the mechanical process, particularly high speed stirring in an ultrasound bath, exemplified by Piszczyk, paragraph [0024] would have been expected to maximize the dispersed nature of the graphene in the polyol and the aromatic groups of Kuwamura’s polyols would have been expected to the π-π bond to the graphene sheets thereby preventing aggregation, as taught by Yu, which gives the exfoliation required by the instant claim 6.

The ultrasound bath falls within the scope of the instant claim 11.

It is noted that the polyol of Kuwamura discussed above is made by the method of the instant claim 7.  It is noted that the molar amounts of bis(2-hydroxyethyl)terephthalate and ethylene oxide required to give the molecular weights of the instantly claimed Formula (I) and the polyol of Kuwamura fall within the scope of the instant claim 8.

The instant claim 9 further describes the option of claim 6 in which epoxidized vegetable oils are used but does not require that option to be chosen.  The instant claim 9 is therefore encompassed by the above rejection of claim 6 because claim 9 does not require the epoxidized vegetable oil further described in claim 9 to be chosen.

Regarding claims 12-14, 18, and 19:

Upon mixing the above discussed polyol/graphene dispersions of the above cited prior art with the polyisocyanate of Piszczyk, the composition of the instant claim 12 is formed.  The above argued obviousness of the instant claim 2 applies to the instant claim 13 as well.  When the graphene of Piszczyk is dispersed in the polyols of Piszczyk, no solvent is required because the low molecular weight polyols act as the liquid, which reads on the instant claims 14 and 18.  Where the graphene of Piszczyk is in solvent when added to the polyols of Piszczyk, the instant claim 16 is made obvious by the above cited prior art.  Reaction of the polyisocyanate and polyol with graphene therein of the above cited prior art gives the polyurethane of the instant claim 19.

Regarding claims 15 and 17:

The amounts of polyol and graphene encompassed by Piszczyk, paragraphs [0015] and [0016], discloses amounts of graphene, noting the nanofiller amounts, and amounts of the polyetherols or polyestrols which include the amounts of the instant claims 15 and 17.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the amounts of graphene of the instant claims 15 and 17 in the above discussed compositions of Piszczyk in view of Kuwamura and Yu because such amounts are encompassed by Piszczyk and would have been expected to give only predictable results to the polyol, polyisocyanate, graphene containing compositions and to the polyurethanes made with the compositions.

3.      Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the inventions of the instant claims 4 and 10 and does not provide proper motivation to modify the prior art considered into the inventions of the instant claims 4 and 10.  The prior art cited in the above rejection is representative of the closest prior art seen by the examiner.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762